 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KIFA MUHAMMAD AKA MARCUS                          No. 2:21-cv-0776 CKD P
         JOHNSON,
12
                          Plaintiff,
13                                                         ORDER
               v.
14
         SEAN ROSS, et al.,
15
                          Defendants.
16

17

18            Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983. Plaintiff has not, however, filed an in forma pauperis affidavit or paid the

20   required filing fee of $350.00 plus the $52.00 administrative fee. 1 See 28 U.S.C. §§ 1914(a),

21   1915(a). Plaintiff will be provided the opportunity either to submit the appropriate affidavit in

22   support of a request to proceed in forma pauperis or to submit the required fees totaling $402.00.

23            Plaintiff is cautioned that the in forma pauperis application form includes a section that

24   must be completed by a jail official, and the form must be accompanied by a certified copy of

25   plaintiff’s inmate trust account statement for the six-month period immediately preceding the

26
     1
27     If leave to file in forma pauperis is granted, plaintiff will still be required to pay the filing fee
     but will be allowed to pay it in installments. Litigants proceeding in forma pauperis are not
28   required to pay the $52.00 administrative fee.
                                                         1
 1   filing of this action.

 2           In accordance with the above, IT IS HEREBY ORDERED that:

 3           1. Plaintiff shall submit, within thirty days from the date of this order, an affidavit in

 4   support of his request to proceed in forma pauperis on the form provided by the Clerk of Court, or

 5   the required fees in the amount of $402.00; plaintiff’s failure to comply with this order will result

 6   in a recommendation that this action be dismissed; and

 7           2. The Clerk of the Court is directed to send plaintiff an Application to Proceed In Forma

 8   Pauperis By a Prisoner.

 9   Dated: May 6, 2021
                                                       _____________________________________
10
                                                       CAROLYN K. DELANEY
11                                                     UNITED STATES MAGISTRATE JUDGE

12

13

14

15

16

17   12/muha0776.3a.docx

18

19

20

21

22

23

24

25

26

27

28
                                                         2
